DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "detecting the presence of the adhesive material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from Claim 4 and fails to correct the indefiniteness.
For examination purposes, Claim 4 will be considered to depend from Claim 3, which does describe "detecting the presence of the adhesive material".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0315001 to Beck (“US1”).
Regarding Claim 1, US1 describes a method of terminating an optical fiber with a fiber optic ferrule, the method comprising: providing a cable (50) with the optical fiber, the optical fiber including a coating portion (52) around the optical fiber, the optical fiber also including a bare portion adjacent an end of the optical fiber (see Fig 4); providing the fiber optic ferrule (10, see Fig 4), the fiber optic ferrule including a ferrule body (16) extending from a first end to an opposite second end, the ferrule body including a passage (30) extending between the first and the second ends of the ferrule body, the fiber optic ferrule having a front end face at the first end (see fig 2); injecting an amount of adhesive material (“epoxy” see [0022]) into the passage of the ferrule body; and inserting the end of the optical fiber into the passage of the ferrule body from the second end thereof (see Fig 4), with the bare portion of the optical fiber and at least a portion of the coated portion of the optical fiber inserted into the passage of the ferrule body, wherein the adhesive material is adapted to hold the optical fiber to the ferrule body (see [0022]). US1 does not specifically describe injecting an amount of adhesive material into the passage of the ferrule body from the front end face of the fiber optic ferrule. However, the adhesive material of US1 could only be injected into the passage of the ferrule form the front end or the second end; there are no other entry points to the passage of US1. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject the adhesive material of US1 into the passage of the ferrule body from the front end face of the fiber optic ferrule. The motivation for doing so would have been as an "obvious to try" choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding Claim 3, US1 does not specifically describe detecting presence of the adhesive material within the passage of the ferrule body to determine whether the passage is appropriately filled with the adhesive material. However, checking that a step of introducing a material has been successful is a well-known and common step in manufacturing processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of the adhesive material within the passage of the ferrule body of US1 to determine whether the passage is appropriately filled with the adhesive material. The motivation for doing so would have been to ensure that the injection of adhesive material of US1 had been successful. 
Regarding Claim 7, US1 does not specifically describe the curing mechanism of the epoxy adhesive material. The use of vibratory and/or wave energies are well-known in the art for curing adhesive epoxies. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a vibratory or wave energy curing epoxy for the epoxy of US1, requiring the curing of the epoxy by application of vibratory or wave energy to the fiber optic ferrule to ensure proper function of the epoxy in the ferrule (see US1 at [0022]).
Regarding Claim 17, US1 describes method of injecting an adhesive material (“epoxy” see [0022]) into an optical connector, the optical connector including a ferrule (10) with a passage (16) extending between first and second ends of the ferrule, the ferrule having a front end face at the first end (see Figs 2, 4), the method comprising: dispensing a portion of the adhesive material contained within a conduit into the passage of the ferrule (see Fig 4). US1 does not specifically describe the dispensing a portion of the adhesive material contained within a conduit into the passage of the ferrule as from the front end face of the ferrule. However, the adhesive material of US1 could only be injected into the passage of the ferrule form the front end or the second end; there are no other entry points to the passage of US1. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject the adhesive material of US1 into the passage of the ferrule body from the front end face of the fiber optic ferrule. The motivation for doing so would have been as an "obvious to try" choice from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further regarding Claim 17, US1 does not specifically describe detecting from the second end of the ferrule a volume of the adhesive material within the ferrule to determine an appropriate fullness. However, checking that a step of introducing a material has been successful is a well-known and common step in manufacturing processes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of the adhesive material within the passage of the ferrule body of US1 to determine whether the passage is appropriately filled with the adhesive material. The motivation for doing so would have been to ensure that the injection of adhesive material of US1 had been successful. 
Allowable Subject Matter
Claims 10-16 are allowed.
Claims 2, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 8, and 9 describe placing a nozzle in close proximity to the front end face of the fiber optic ferrule such that a tip of the nozzle contacts the front end face of the fiber optic ferrule, the nozzle imposing a force on the fiber optic ferrule to cause compression prior to injecting the amount of adhesive material into the passage.
Claim 5 describes determining the volume of adhesive is by a displacement sensor.
Claim 6 describes removing the nozzle from close proximity to the front end face of the fiber optic ferrule to create a meniscus of adhesive.
Claims 10-16 describe moving the conduit toward the front end face of the ferrule to make contact therewith, wherein the conduit is moved forward until a compression force is applied upon the ferrule
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874